Citation Nr: 0717548	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right ankle/foot 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for temporomandibular 
joint disease.  

6.  Entitlement to service connection for scars of the left 
arm, left thumb, left calf, and right leg.  

7.  Entitlement to service connection for unspecified 
condition of the temple.  

8.  Entitlement to service connection for vision loss, to 
include as secondary to service-connected fracture of the 
left orbit.  

9.  Entitlement to service connection for headaches, to 
include as secondary to service-connected fracture of the 
left orbit.  

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.  

12.  Entitlement to an increased rating for multiple right 
shoulder dislocations, currently evaluated as 30 percent 
disabling.  

13.  Entitlement to an increased rating for fracture of the 
sternum, currently evaluated as 10 percent disabling.  

14.  Entitlement to an increased (compensable) rating for 
fracture of the left orbit.  

15.  Entitlement to an initial, compensable rating for scars 
of the face, forehead, left and right temples, eyebrows, 
posterior head, left cheek, left wrist, and left knee.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from May 1959 to 
February 1964.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board notes that during the 
pendency of this appeal, the veteran revoked his power-of-
attorney with The American Legion.  

In June 2005, the veteran testified before RO personnel.  In 
March 2006, the veteran testified before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C.  At his 
Board hearing, the veteran submitted evidence and argument, 
much of it duplicative.  The veteran waived initial RO 
consideration of this evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2006).  

Also at his Board hearing, the veteran raised additional 
claims for service connection for diabetes mellitus, for 
diverticulitis, and for congenital absence of a right kidney 
(previously denied by the RO).  The veteran also claimed that 
one or all three of these disabilities was/were secondary to 
chemical and/or ionizing radiation exposure during service.  
The veteran also raised earlier effective date claims for the 
grant of a TDIU and for the 10 percent award for service-
connected fracture of the sternum.  Furthermore, the Board's 
review of the claims file reveals that the veteran has also 
raised claims for service connection for a deviated septum, 
for hemorrhoids, for a deformed bladder, for impotency, for a 
left wrist disability, for a pectus excavatum deformity, and 
for sleep apnea secondary to service-connected left sternum 
fracture.  As none of the raised claims, above, has been 
adjudicated by the RO, they are not before the Board; hence, 
they are referred to the RO for appropriate action.  

As the veteran is appealing the initial award of an 
evaluation for his service-connected scars of the face, 
forehead, left and right temples, eyebrows, posterior head, 
left cheek, left wrist, and left knee, the issue has been 
framed as that listed on the front page of this decision.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Board notes that the veteran is service connected for 
scarring in the left and right temple areas.  He also has 
appealed a denial of service connection for a disability of 
the temple, which presumably is a claim for disability of the 
temple other than scarring.  Consequently, in the decision 
below that addresses the claim of service connection for 
disability of the temple, references to such disability 
should be taken to mean any disability other than the already 
service-connected scarring.  The rating for the scarring will 
be addressed in the remand that follows the decision below.

(The decision below addresses the veteran's claims for 
service connection for a left knee disability, for a left 
ankle disability, for unspecified condition of the temple, 
and for vision loss.  It also addresses the veteran's 
petitions to reopen his claims for service connection for a 
back disability and for sinusitis.  In addition, the decision 
below addresses the veteran's claims for higher ratings for 
multiple right shoulder dislocations, for fracture of the 
sternum, and for fracture of the left orbit.  Consideration 
of the remaining issues on appeal is deferred pending 
completion of the evidentiary development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has a left knee disability, left ankle disability, or any 
disabling condition of the temple.  (A scar of the temple 
area is already service connected and is addressed in the 
remand below.)

2.  There is no relationship between loss in the veteran's 
visual acuity and military service, and no relationship has 
been established between any vision loss and already service-
connected disability.  

3.  In a January 2002 rating decision, the RO denied the 
veteran's claim for service connection for a back disability 
as well as a petition to reopen a claim for service 
connection for sinusitis.  Although notified of the denials 
in March 2002, the veteran did not appeal the decision.  

4.  Additional evidence associated with the claims file since 
the RO's January 2002 denial does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for a back disability or sinusitis.  

5.  The veteran's service-connected multiple right shoulder 
dislocations (right shoulder disability) are manifested by 
little to no range of motion due to pain; there is no 
evidence of unfavorable ankylosis of the scapulohumeral 
articulation, fibrous union of the humerus, nonunion of the 
humerus (false flail joint), or loss of the head of the 
humerus (flail shoulder).  

6.  The veteran's fracture of the sternum is manifested by 
subjective complaints of pain.  

7.  The veteran's service-connected fracture of the left 
orbit does not result in brain herniation or loss of skull, 
or other intracranial complications.  


CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

2.  The veteran does not have a left ankle disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  The veteran does not have disability of the temple (other 
than service-connected scarring) that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

4.  The veteran does not have vision loss that is the result 
of disease or injury incurred in or aggravated during active 
military service; his vision loss is not proximately due to, 
or the result of, service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).  

5.  The January 2002 RO decision that denied the veteran's 
claim for service connection for a back disability and his 
petition to reopen a claim for service connection for 
sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

6.  Since the January 2002 decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for a back disability 
or for sinusitis are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

7.  The criteria for a rating greater than 30 percent for 
multiple right shoulder dislocations are not met.  38 
U.S.C.A. §§ 1155; 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2006).

8.  The criteria for a rating greater than 10 percent for 
fracture of the sternum are not met.  38 U.S.C.A. §§ 1155; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5297 (2006).

9.  The criteria for a compensable rating for fracture of the 
left orbit are not met.  38 U.S.C.A. §§ 1155; 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 
4.71a, Diagnostic Code 5296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petitions to reopen his claims for service 
connection for a back disability and for sinusitis has been 
accomplished.  

Likewise, the Board finds that all notification and 
development action needed to render a decision on the claims 
for service connection for left knee disability, for left 
ankle disability, for disability of the temple, and for 
vision loss; as well as those claims for higher ratings for 
multiple right shoulder dislocations, for fracture of the 
sternum, and for fracture of the left orbit has been 
accomplished.  

In this respect, in February 2004 and August 2004 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claims and the evidence needed to substantiate 
his claims.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2004 and August 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to submit any 
information or evidence in support of his claims.  This was 
additionally requested in a July 2005 supplemental statement 
of the case.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant; and (4) VA must make a request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  As indicated above, the four 
content-of-notice requirements have been met in this case.  

Here, the Board finds that the veteran has been provided, " 
. . . the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that these claims must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  Specifically, 
following the RO's issuance of the above noted February 2004 
and August 2004 notice letters, the veteran's claims were 
adjudicated in November 2004, to include subsequent 
readjudication in July 2005 following the veteran's RO 
hearing.  Likewise, with respect to the veteran's claims for 
higher ratings, the more detailed notice requirements set 
forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  
Furthermore, although notice with respect to provisions 
regarding effective dates has not been provided, the Board 
does not now have such an issue before it.  Consequently, a 
remand for additional notification on this question is not 
necessary.  

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  After having carefully reviewed the record, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the veteran's petitions 
to reopen his claims for service connection for a back 
condition and for sinusitis.  Here, through the February 2004 
and August 2004 notice letters, as well as the April 2005 
statement of the case, and July 2005 supplemental statement 
of the case, the veteran was placed on notice of the criteria 
for new and material evidence and the need to submit evidence 
of a current disability as well as competent evidence 
relating any identified disability to service (in part, the 
basis for the RO's previous denials of the veteran's claims 
in January 2002).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The RO has obtained the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
St. Louis.  In this regard, the veteran has contended that 
his service medical records associated with the claims file 
are incomplete.  The RO was informed by NPRC in November 1999 
that no additional service medical records were available.  
In July 2000, the veteran notified the RO that he had 
submitted records requests to Whiteman Air Force Base 
(Missouri) and Lackland Air Force Base (Texas), but had not 
obtained any additional records.  Likewise, the veteran was 
informed by the VA Medical Center (VAMC) in Asheville, North 
Carolina, that there were no medical records available 
pertaining to the veteran's claimed treatment soon after 
service at Oteen VA Hospital in Asheville.  The Board also 
notes that the medical records associated with the veteran's 
claim for Social Security Administration (SSA) disability 
benefits are associated with the claims file.  

Additionally, in its August 2004 notice letter, the RO 
informed the veteran that he had, ". . . listed several 
people and places that you wanted us to get records from.  
You must sign a release form for every private doctor or 
hospital where you received treatment . . ."  A review of 
the claims file does not reflect that veteran subsequently 
complied with the RO's request to submit the necessary VA 
Forms 21-4142 (medical release forms).  Otherwise, identified 
medical records from the VAMC in Columbia, South Carolina, 
are of record, and the veteran was provided VA examinations 
with respect to his claims for higher ratings for multiple 
right shoulder dislocations, for fracture of the sternum, and 
for fracture of the left orbital bone.  Additionally, the 
veteran has been given the opportunity to submit evidence in 
support of his claims, which he has done in the form of 
argument, records, and medical opinions.  The claims file 
does not otherwise indicate existing records pertinent to the 
claims that need to be obtained.  This includes placing VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the 
veteran's claims for service connection for a back disability 
and for sinusitis.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether a left knee disability, left ankle disability, 
disability of the temple, and vision loss are traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  

In this case, as will be explained below, there is no 
indication except by way of unsupported allegation that a 
left knee disability, a left ankle disability, disability of 
the temple, or vision loss is associated with military 
service.  Furthermore, there is no medical evidence 
suggesting a relationship between any vision loss and 
service-connected fracture of the left orbit.  Absent such 
evidence, VA has no obligation to obtain any additional 
medical opinion pursuant to section 5103A(d).  Likewise, as 
for whether further action should have been undertaken by way 
of obtaining a medical opinion with respect to the claims for 
service connection for a back disability and for sinusitis on 
appeal, the Board notes, as reflected below, that new and 
material evidence to reopen those particular claims has not 
been received.  Given the standard of the new regulation, the 
Board finds that VA did not have a duty to obtain a medical 
examination or medical opinion in this case.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).  

II.  Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  (The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.)  

The veteran has contended that during service his left knee 
was injured in a car accident that resulted in a large bruise 
on the calf area just below the knee.  The veteran's service 
medical records document that the veteran was in an 
automobile accident.  They also document the veteran's 
complaint of knee pain.  Likewise, related to that automobile 
accident, the veteran has contended that he suffered 
disability to the left temple region of his skull.  He 
contends that a military doctor told him that he had suffered 
a hairline fracture of the temple apparently as a result of 
the automobile accident.  Service medical records dated in 
April 1963 reflect that the veteran struck the left side of 
his head on the dashboard of the automobile as a result of 
the accident.  An X-ray revealed a fracture of the left 
orbital rim with minimal depression.  There was tenderness 
over the left temple.  

(Parenthetically, the Board notes that in its November 2004 
rating decision, the RO cited to an August 1963 clinical 
record that reflected a bruise of the left temple.)

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claims for service 
connection for a left knee disability, for a left ankle 
disability, and for a disability of the temple must be 
denied.  Here, notwithstanding the veteran's report that he 
currently suffers from these disabilities or conditions, a 
review of the post-service medical evidence does not reflect 
competent medical evidence of a clinical finding or diagnosis 
of a left knee disability, a left ankle disability, or a 
disabling condition of the left temple (apparently claimed as 
a hairline fracture).  Furthermore, the veteran has neither 
presented nor alluded to any medical evidence establishing 
that he suffers from current disability.  Hence, an essential 
requirement for service connection is not met.  

In this regard, in a November 2004 rating decision, the RO 
reported that in 1999 the veteran was found to suffer from 
gouty arthritis in his left ankle.  A review of the medical 
evidence does not reflect any finding of gouty arthritis in 
the left ankle as compared to specific references to gouty 
arthritis in the veteran's right knee and ankle.  The Board 
notes that the veteran has raised a claim for service 
connection for a left ankle disability as secondary to his 
right ankle disability.  However, without evidence of a 
current left ankle disability, that particular theory of 
entitlement does not warrant further consideration.  The 
Board also notes that while the veteran has contended that a 
military doctor told him that he suffered a hairline fracture 
of the left temple, the Court has held that what a physician 
said and the layman's account of what he or she purportedly 
said, filtered as it is through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  In the absence of proof of a current 
left knee disability, left ankle disability, or a disability 
of the temple, these claims for service connection may not be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the veteran's claim for service connection 
for vision loss, the RO has adjudicated this claim both on a 
direct basis to service and as secondary to service-connected 
fracture of the left orbit.  The Board will likewise consider 
both theories of entitlement.  

As noted above, the veteran was involved in an automobile 
accident during service in which he suffered a fracture of 
the left orbit.  The veteran reported blurriness of vision in 
the left eye, and pulling of the eye with left lateral and 
right lateral gaze.  The eyes revealed bilateral diplopia.  
Physical examination at that time revealed, in particular, 
extraocular movements to be intact with no faulty functions.  
There was no nystagmus or conjunctival hemorrhage, and pupils 
were equal and reactive.  It was noted that the veteran 
underwent an eye consultation while hospitalized following 
the accident, and findings from the consultation were noted 
as reflecting no apparent evidence of visual impairment.  A 
report of medical separation reflects that the veteran 
suffered some blurring of vision for a short time following 
the injury, but that there had been a full recovery.  The 
veteran's visual acuity was reported as 20/20 bilaterally 
uncorrected.  

Relevant post-service medical evidence reflects a report of 
December 1991 VA examination in which ocular evaluation 
revealed the veteran's pupils to be equal, round and reactive 
to light.  Extraocular movements were intact and the sclera 
was clear.  In July 1997, a private optometry prescription 
form noted the veteran's uncorrected vision as 20/70 in the 
right eye and 20/30 in the left eye.  

In a report of May 2004 VA examination, the veteran was noted 
as having denied any diplopia.  He complained of dry eyes and 
blurriness.  There was loss of visual acuity in both eyes 
with lens correction.  Evaluation of the veteran's eyes 
revealed 1-2+ cortical and 1+ nuclear sclerosis of the lens 
of both eyes.  Examination of the posterior segment revealed 
disks that were flat with sharp margins.  The macular, 
vessels and periphery were within normal limits.  The 
examiner's diagnoses were hyperopic astigmatism, presbyopia, 
bilateral cataracts, and left orbital fracture by history.  

The Board has considered Dr. Ringel's argument as noted in 
February 2006 that, given the veteran's complaints of 
blurriness both in service and currently, the veteran should 
be re-evaluated to determine whether there was an optic nerve 
injury in service.  However, this statement is presented as 
merely a suggestion regarding certain possibilities without 
regard to the record or the chronology of events relative to 
the veteran's eyes following the in-service accident.  
Although the veteran did experience initial symptoms of 
blurriness of vision in the left eye, pulling of the left eye 
with left lateral and right lateral gaze, and diplopia, the 
clinical records clearly document that subsequent examination 
of the veteran's eyes during his hospitalization and 
treatment for his injuries from the automobile accident did 
not reveal ocular abnormality or symptoms.  Furthermore, the 
veteran's eyes were reported normal during a service 
separation examination.  In fact, there was no indication 
that the veteran had any eye difficulties for more than 30 
years after his separation from service.  Even Dr. Ringel 
notes that the only problem in 1997 was uncorrected visual 
acuity of 20/70 and 20/30 with no record of any problem prior 
to that.  Additionally, there is no other medical evidence 
that relates the veteran's current vision loss to his period 
of service or to his service-connected fracture of the left 
orbit.  The evidence of record, especially the normal 
findings at separation and the absence of problems for so 
long after service outweigh any suggestion by the veteran or 
speculation by Dr. Ringel.  Consequently, the Board finds 
that the preponderance of the evidence is against this claim.

With respect to the veteran's claims for service connection 
for left knee disability, for left ankle disability, for 
disability of the temple, and for vision loss, the Board has 
considered the veteran's hearing testimony and written 
contentions with regard to these claims.  However, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as whether a current disability exists 
or the relationship between a disability and service or 
service-connected disability.  See Bostain v. West, v. West, 
11 Vet. 124, App. 124, 127 (1998) (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As such, the veteran's assertions, alone, cannot provide a 
basis for a grant of service connection.  

Accordingly, the veteran's claims for service connection for 
left knee disability, for left ankle disability, for 
disability the temple, and for vision loss, must be denied.  
In reaching this conclusion, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's 
claims, such statute is not for application in this instance.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  New and Material Evidence

In a January 2002 rating decision, the RO denied the 
veteran's claim for service connection for a back disability 
(the claim was previously denied in December 1992) as well as 
his petition to reopen a previously denied claim for service 
connection for sinusitis.  The veteran was notified of the 
decision in March 2002 but did not appeal.  Thus, the 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  In January 2004, the veteran sought to reopen his 
claims.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

During the pendency of the veteran's appeal, VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claims was the January 2002 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

With respect to the veteran's claim for a back disability, 
the veteran has contended that he sustained a back injury in 
service when he fell off a fire truck and landed on his 
tailbone.  He has reported that he was subsequently treated 
for back pain in service as a result of the fall.  The 
veteran's service medical records do not reflect history, 
findings, diagnosis, or treatment for a low back injury or 
disability.  The Board also notes that the veteran has 
contended that soon after he separated from service he was 
stricken with back pain and taken to Oteen VA hospital in 
Asheville, North Carolina for treatment.  He has submitted 
statements from family members attesting to the fact that 
they knew of the veteran's treatment at that time or assisted 
him in getting to the hospital.  As noted above, attempts to 
obtain records from Oteen VA Hospital have been unsuccessful.  

The Board notes that, the veteran is competent to provide 
testimony concerning factual matters about which he has first 
hand knowledge:  experiencing back pain in service, reporting 
to sick call or being hospitalized.  He is not medically 
competent however, to provide a diagnosis or opine as to the 
etiology of any disability.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005).  The Board also notes that although 
there is a lack of in-service medical evidence that documents 
the veteran's claimed back injury, the lack of such records 
does not, in and of itself, render the lay evidence not 
credible.  In essence, if it is concluded that lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim for 
service connection based on that lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere 
do VA regulations provide that a veteran must establish 
service connection through medical records alone); 
38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

Furthermore, the Board is cognizant that it may not disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the appellant, but 
instead must evaluate the credibility and weight of the 
history upon which the medical opinion is predicated.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The medical evidence of record documents that the veteran has 
been diagnosed with degenerative disc disease of the lumbar 
spine.  In the January 2002 rating decision, the RO 
determined that the veteran's back disability neither 
occurred in nor was caused by service.  In adjudicating the 
veteran's claim, the RO considered the evidence of record 
which included a statement from Robert A. Ringel, M.D., of 
Spartanburg Neurological Services.  In a December 2001 
medical report, Dr. Ringel noted that, "To my best knowledge 
[the veteran's] back injury dates to a fire truck accident 
associated with hematuria."  Furthermore, a report of May 
1999 VA examination reflects the veteran's reported history 
that his back pain began in 1961 when he was thrown from a 
fire truck and had pain between his shoulder blades at that 
time.  It was also noted that the veteran had severe low back 
pain which was exacerbated when he tried to lift a very heavy 
object in December 1998.  The examiner's impression noted 
that the veteran had sustained an injury to back status-post 
falling off a fire truck.  He also noted that this certainly 
may have caused a chronic injury to the veteran's back which 
was exacerbated with lifting of a heavy load in 1998.  
Furthermore, that this was at least as likely as not a part 
of the etiology of his pain.  

Evidence received since the final January 2002 rating 
decision consists of a large number of private treatment 
records in addition to the veteran's arguments concerning his 
claim.  Notwithstanding the veteran's contentions, where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Otherwise, that relevant evidence 
since the January 2002 rating decision consists of opinions 
from Dr. Ringel concerning the veteran's back disability.  

In a January 2005 letter, Dr. Ringel noted as follows, 

[The veteran] certainly has developed lumbar 
degenerative arthritis and has superimposed 
gouty arthritis.  It is my medical opinion 
that his initial lumbar injury was enough to 
explain the onset of back pain although he 
may have had a normal neurologic exam.  
Throughout the years this would combine with 
the development of arthritis and contribute 
to a potentially worse condition.  

Thereafter, in a March 2005 letter, Dr. Ringel noted as 
follows, 

It is within my clinical experience as a 
neurologist and in my medical opinion that 
[the veteran] should be given the benefit of 
the doubt that his initial lumbar injury 
combined with his current problems with 
osteoarthritis to create disabling low back 
requiring the use of Oxycontin.  

The following month, in April 2005, Dr. Ringel opined as 
follows, 

I believe, within reasonable medical 
certainty or in my best medical judgment that 
[the veteran] had a lumbar injury at the time 
of his fire truck accident and those symptoms 
have combined with and progressed with the 
development of osteoarthritis to produce a 
persistent and disabling low back condition.  

The Board does not find a basis for reopening the veteran's 
claim for service connection for a back disability when it 
considers Dr. Ringel's newly presented opinions in relation 
to the previous evidence of record.  With respect to the 
previous evidence of record, the Board notes that even 
accepting the veteran was treated for back pain at Oteen VA 
hospital soon after his release from active service, as he 
has consistently claimed since the inception of his claim, 
there is a lack of medical evidence documenting any 
subsequent treatment for a back disability until many years 
later.  See e.g., Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  In this regard, a March 1984 treatment 
record from Mary Black Memorial Hospital notes the veteran's 
treatment for dehydration and flu-syndrome.  The examiner 
specifically noted that, "Generally, [the veteran] states 
that he has been quite healthy.  He does not generally have 
much in the way of problems."  

Furthermore, the Board finds probative that during his 
service separation medical examination in September 1964, 
with respect to a right shoulder disability incurred in 
service, the veteran is noted as reporting that he planned to 
apply for compensation for the residuals of a right shoulder 
fracture.  Thus, the veteran appears to have been aware of 
the VA compensation system but did not apply for compensation 
with respect to any alleged back injury/disability incurred 
during service.  Likewise, when he originally filed his claim 
for service connection for a back disability in November 
1998, the veteran claimed his back disability was due to his 
service-connected right shoulder disability as compared to 
having been incurred during service due to a fall from a fire 
truck.  

Notwithstanding the above, even accepting as true the 
veteran's report that he fell from a fire truck in service 
and incurred back pain as a result, and that he was treated 
for back pain soon after his release from active service, as 
claimed, the evidence of record does not differ from what was 
shown previously.  The record available in January 2002 
reflected opinion that the in-service fall caused the 
veteran's back problem, which was later exacerbated by post-
service injury.  Dr. Ringel's newly received opinions do not 
vary from what was previously shown, and therefore do not 
represent new and material evidence.  Therefore, the Board 
finds that the evidence received since the final January 2002 
RO decision is new in the sense that it was not previously 
before agency decision makers.  However, none of the evidence 
is material for purposes of reopening the claim for service 
connection for a back disability.  In this case, none of the 
evidence received tends to prove the veteran's claim in a 
manner not already previously shown.  38 C.F.R. § 3.156(a).  
Medical opinion evidence such as that presented since January 
2002 was already of record and considered in the January 2002 
decision.  The reiteration of it does not make it new and 
material.  

With respect to the veteran's petition to reopen his claim 
for sinusitis, the Board notes that in the January 2002 RO 
decision, the RO noted that the evidence furnished since a 
previous denial of the veteran's claim for service connection 
for sinusitis in January 1992 reflected treatment for the 
disability but did not tend to relate any sinusitis 
disability to military service.  

Evidence received since the final January 2002 RO decision 
consists of a large number of private treatment records in 
addition to the veteran's arguments concerning his claim.  As 
noted above, unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Hickson, 11 Vet. App. at 374; Moray, 5 Vet. App. at 214.  
Furthermore, none of the medical evidence received since the 
final January 2002 RO decision relates any sinusitis 
disability to the veteran's period of active service.  The 
Board also notes that the veteran has argued that his claim 
should be reopened due to the fact that he suffers from a 
deviated nasal septum which he believes is related to 
service.  As noted above, the issue of service connection for 
deviated nasal septum has been referred to the RO for 
adjudication purposes as it is a separate and distinct 
disability as compared to the veteran's claim for sinusitis.   

Therefore, the Board finds that the evidence received since 
the final January 2002  decision pertaining to the veteran's 
claim for sinusitis is new in the sense that it was not 
previously before agency decision makers.  However, none of 
the evidence is material for purposes of reopening the claim 
for service connection for sinusitis.  In this case, none of 
the evidence received raises a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156(a).  
Here, as noted above, the basis of the prior denial of the 
veteran's claim was the lack of evidence relating any claimed 
sinusitis disability to service.  None of the evidence 
received since the January 2002 RO decision reflects any such 
competent evidence or medical opinion in this regard.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claims for service connection for 
a back disability and for sinusitis have not been met, and 
those claims must be denied.  As new and material evidence to 
reopen the finally disallowed claims has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

C. Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Right Shoulder Dislocations

The RO has assigned a 30 percent evaluation for the veteran's 
right shoulder dislocations in accordance with the criteria 
set forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic Code 
5201 for limitation of motion of the arm.  

When evaluating musculoskeletal disabilities on the basis of 
limited motion of a joint, VA must consider functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A February 2004 MRI (magnetic resonance imaging) scan of the 
veteran's right shoulder revealed an impression of no 
Bankhardt nor Hill-Sachs deformity seen on the humeral head.  
There were partial-thickness undersurface tears seen of the 
supraspinatus and infraspinatus tendons with some signs of 
subacromial bursitis.  
An X-ray of the veteran's right shoulder in May 2004 revealed 
mild degenerative joint disease at the acromioclavicular 
joint and to a much lesser degree at the glenohumeral joint.  
No other abnormalities were seen.  

The Board notes that traumatic arthritis is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  

A report of May 2004 VA examination reflects the veteran as 
being left handed; hence, as his disability is of the right 
shoulder, the ratings for the minor shoulder will be 
considered.  In this case, a rating higher than 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 is not 
available.  Thus, this particular diagnostic code need not be 
addressed further.  

Under Diagnostic Code 5200, for "scapulohumeral articulation, 
ankylosis of," a 40 percent rating is available for 
unfavorable ankylosis, with abduction limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  
This is the highest rating under this diagnostic code.  In 
the above report of May 2004 VA examination, the examiner's 
diagnosis noted that the veteran had little to no range of 
motion of the right shoulder, which was quantified as 
significant loss of range of motion (well over 65 percent) in 
the right upper extremity.  The veteran's right shoulder 
joint was not identified as being ankylosed.  

The Board notes that standard range of motion of the shoulder 
is 180 degrees flexion and abduction, and 90 degrees internal 
and external rotation.  38 C.F.R. § 4.71, Plate I. (2006).  
The Board notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
As the competent medical evidence reflects that the veteran 
does have range of motion in his right shoulder, albeit 
extremely limited, it cannot be said that the right shoulder 
joint is in fact ankylosed.  In the absence of ankylosis, the 
Board may not rate the veteran's right shoulder disability as 
ankylosis.  See e.g., Johnston v. Brown, 10 Vet. App. 80, 84 
(1997) (The Court held that since VA examinations did not 
reflect any ankylosis in the appellant's left wrist, the 
appellant did not satisfy the rating criteria for ankylosis 
of the wrist.).  

Likewise, under Diagnostic Code 5202 for "Humerus, other 
impairment of," a 40 percent rating is warranted for fibrous 
union of the humerus, a 50 percent rating warranted for 
nonunion of the humerus (false flail joint), and an 70 
percent rating warranted for loss of the head of the humerus 
(flail shoulder).  The 70 percent rating is the highest under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  In this case, none of the medical evidence of record 
reflects that the veteran suffers from fibrous union of the 
humerus, nonunion of the humerus (false flail joint), or loss 
of the head of the humerus (flail shoulder).  As such, a 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5202 
is not warranted.  

Thus, notwithstanding the veteran's contentions and those of 
Dr. Ringel, the evidence simply does not support a rating 
greater than 30 percent for the veteran's service-connected 
multiple right shoulder dislocations.  In this regard, in a 
February 2006 statement, Dr. Ringel identified the veteran as 
having a Hill-Sachs deformity associated with the right 
shoulder.  An August 2000 private examination report notes 
that X-rays of the right shoulder revealed a Hill-Sachs 
deformity.  However, in the light of the most recent 
diagnostic studies, it is not readily apparent if such a 
deformity is present.  Nevertheless, whether the veteran has 
a Hill-Sachs deformity or not is not necessarily relevant to 
his claim, as the veteran's function of his right shoulder is 
the basis for the veteran's assigned rating.  The Board also 
notes that, as the veteran is receiving the maximum 
disability rating available under Diagnostic Code 5201, 
additional consideration by the Board of any functional loss 
due to pain is not warranted.  See Johnston, 10 Vet. App. at 
85; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In summary, the presently assigned 30 percent rating 
accurately depicts the severity of the right shoulder 
disability and there is no basis for a higher rating under 
38 C.F.R. § 4.71a.  

Fracture of the Sternum

The RO has assigned a 10 percent evaluation for the veteran's 
fracture of the sternum in accordance with the criteria set 
forth in the rating schedule.  In doing so, the RO has rated 
the veteran's disability analogous to removal of ribs under 
38 C.F.R. § 4.72, Diagnostic Code 5297.  See 38 C.F.R. § 4.20 
(2006) (When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical location and symptomatology are closely 
analogous).  

Under Diagnostic Code 5297, a 10 percent evaluation is 
warranted for the removal of one rib or resection of 2 or 
more ribs without regeneration, a 20 percent evaluation 
requires the removal of 2 ribs, a 30 percent evaluation 
requires the removal of 3 or 4 ribs, a 40 percent evaluation 
requires the removal of 5 or 6 ribs, and a 50 percent 
evaluation requires the removal of more than 6 ribs.  Note 1 
states that the rating for rib resection or removal is not to 
be applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy, or injuries of the pleural cavity.  Note 2 
provides that rib resection will be considered as rib removal 
in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space, and will be combined with 
the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy, or graduated ratings for pulmonary 
tuberculosis.  

The Board initially notes that the veteran's arguments 
concerning his claim include reference to a pectus excavatum 
deformity and its association with his fracture of the 
sternum.  Pectus excavatum deformity is a congenital 
condition and it has not been medically linked to the 
veteran's service-connected fracture of the sternum.  As 
noted above, it has been referred to the RO for consideration 
as a separate claim.  

The veteran has contented that he suffers sternal pain 
related to his previous sternal fracture.  The pain in the 
area is increased by inspiration and activities such as 
lifting.  A letter from Dr. Ringel, dated in February 2004, 
reflects that previous X-rays had shown the deformity of the 
sternum (inversion of the xiphoid process) present on 
clinical examination and that the veteran may have had in 
fact an area of neuralgic pain with palpation.  In this 
regard, a December 1999 X-ray of the veteran's sternum 
revealed an apparent old fracture of the mid body of the 
sternum which did not appear to be significantly displaced or 
depressed.  The examiner's impression was old mid-body 
sternal fracture without significant displacement.  

Relevant medical evidence associated with the veteran's claim 
reflects the above-noted report of May 2004 VA examination.  
The veteran reported that he had pain, and that such pain was 
exacerbated with increased movement or trying to push a 
wheelchair.  Clinical evaluation of the sternum revealed 
positive tenderness to palpation, no crepitation, and no 
obvious deformity.  The examiner noted that there was 
tenderness over the sternum which could be diagnosed as 
costochondritis and/or previous fracture.  The examiner 
further commented that with the amount of disability 
associated with the veteran's right shoulder, he did not 
believe the disability associated with the sternum 
represented an additional significant loss of function.  An 
associated X-ray revealed no definite abnormality of the 
sternum.  

A report of July 2005 private examination reflects the 
veteran's report of occasional pain around his breast bone.  

Following a review of the evidence of record, the Board 
simply does not find that the veteran's fracture of the 
sternum more nearly approximates a rating greater than 10 
percent under Diagnostic Code 5297.  Here, the Board finds 
the evidence does not reflect the veteran has had any ribs 
removed or resected, and there is no identified deformity 
associated with the sternal fracture.  Likewise, as noted 
above, in July 2005, the veteran identified occasional pain 
around his breast bone.  In a February 2006 letter, Dr. 
Ringel noted that the veteran had pain with inspiration and 
coughing on a chronic basis or when pressure was applied to 
the anterior chest wall, similar to that of fractured ribs or 
a fractured sternum.  Those symptoms were noted to be similar 
to rib removal or in the case described for neurologic 
symptomatology, intercostal neuropathic pain.  

The Board has taken into consideration Dr. Ringel's 
statement.  Here, however, in light of the findings in the 
report of May 2004 VA examination and the report of July 2005 
private medical report, the Board finds the 10 percent rating 
adequately compensates the veteran for his current complaints 
of pain associated with his fracture of the sternum.  
Furthermore, absent any residual defect of the sternum as a 
result of the service-connected fracture, the 10 percent 
rating takes into consideration any pain that may be 
associated with the fracture residuals.  

In summary, the presently assigned 10 percent evaluation 
accurately depicts the severity of the fracture of the 
sternum and there is no basis for a higher rating under 
38 C.F.R. § 4.72, Diagnostic Code 5297.  

Fracture of the Left Orbit

The RO has assigned a noncompensable evaluation for the 
veteran's fracture of the left orbit in accordance with the 
criteria set forth in the rating schedule.  In doing so, the 
RO has rated the veteran's disability analogous to loss of 
part of the skull under 38 C.F.R. § 4.72, Diagnostic Code 
5296.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 5296, loss of a portion of both the 
inner and outer tables of the skull smaller than the size of 
a 25-cent piece or 0.716 square inches (4.619 square 
centimeters) without brain herniation warrants assignment of 
a 10 percent evaluation.  Higher evaluations are warranted 
for loss comparable to a 50-cent piece or 1.140 square inches 
(7.355 square centimeters) without brain herniation; or a 
showing of brain hernia.  38 C.F.R. § 4.72, Diagnostic Code 
5296.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31.

Here, the Board notes that the veteran's contentions with 
respect to his fracture of the left orbit consist of 
complaints of residual disability associated with his 
sinuses, a deviated septum, and a jaw disability 
(temporomandibular joint disease).  All three of these 
claimed residuals have been evaluated separately.  In this 
respect, in the above February 2006 letter from Dr. Ringel, 
it was noted that the left orbital pain appeared to blend 
with that in the left temporomandibular area.  Otherwise, the 
clinical evidence of record does not reflect treatment or 
increased disability associated with the fracture of the left 
orbit.  There is also no evidence of record showing brain 
herniation or loss of skull, and/or other intracranial 
complications.  

In summary, the presently assigned noncompensable evaluation 
accurately depicts the severity of the fracture of the left 
orbit and there is no basis for a higher rating under 
38 C.F.R. § 4.72, Diagnostic Code 5296.  

Extraschedular Consideration

Additionally, the Board finds that there is no showing that 
the veteran's multiple right shoulder dislocations, fracture 
of the sternum, or fracture of the left orbit has reflected 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluations on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the July 2005 supplemental statement of the case).  In this 
regard, the Board notes that only the veteran's right 
shoulder disability has been clearly identified by the 
evidence as precluding his employability as a machinist, his 
chosen profession.  Furthermore, the veteran was noted as 
having no other trade or occupation that he could otherwise 
undertake.  Thus, it could be said that the veteran's right 
shoulder disability has had an adverse effect on employment. 

At the same time, however, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155. "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2006).  

The Board is cognizant that, the schedule does not provide 
for a higher rating for a claimant whose non-dominant arm is 
limited in its motion to 25 degrees from its side, which 
could effectively preclude the use of the arm/shoulder.  
Likewise, the veteran has been in receipt of TDIU benefits 
since September 19, 2000, which have compensated him for any 
loss in gainful employment (i.e., marked interference with 
employment) due to service-connected disabilities.  As a 
result, the Board concludes that a remand to the RO for 
referral of the rating issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claims for a rating higher 
than 30 percent for multiple right shoulder dislocations, for 
a rating higher than 10 percent for fracture of the sternum, 
and for a compensable rating for fracture of the left orbit 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims for increase, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for a disability of the temple is denied.  

Service connection for vision loss, to include as secondary 
to service-connected fracture of the left orbit, is denied.  

As new and material evidence has not been received, the 
request to reopen a claim of service connection for a back 
disability is denied.  

As new and material evidence has not been received, the 
request to reopen a claim of service connection for a 
sinusitis is denied.  

A rating higher than 30 percent for multiple right shoulder 
dislocations is denied.  

A rating higher than 10 percent for fracture of the sternum 
is denied.  

A compensable rating for fracture of the left orbit is 
denied.  


REMAND

With respect to the remaining issues on appeal, the Board 
finds that additional evidentiary development is required 
before a decision can be reached on these claims.  

As noted above, the VCAA requires that VA afford the claimant 
an examination or obtain a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

With respect to the veteran's claim for service connection 
for a right knee disability, a March 1961 service medical 
record appears to reflect complaints of right knee pain.  
Post-service medical evidence notes the veteran's treatment 
for gouty arthritis of the right knee.  Likewise, the veteran 
was noted to have badly sprained his right ankle in service, 
and post-service medical evidence also reflects treatment for 
gouty arthritis of the right ankle.  With respect to the 
veteran's claim for service connection for headaches, in 
April 1963, the veteran was noted to suffer from headaches 
associated with the service incurred automobile accident.  
The veteran has continued to complain of headaches, as is 
noted in post-service clinical records.  At the same time, a 
report of July 2005 private medical examination reflects the 
veteran's report that taking Lisinopril causes him headaches.  

Furthermore, following the noted automobile accident, the 
veteran complained of chewing discomfort and popping of his 
jaw.  An X-ray of the veteran's skull and facial bones in 
April 1963 was noted, in particular, to reveal no evidence of 
fracture involving the facial bones.  It is not readily 
apparent whether X-ray of the facial bones included the 
veteran's mandible.  In this respect, an X-ray of the 
veteran's mandible in January 2000 revealed significant 
thinning, with the possibility of a crack in the mandible 
just at the angle on the left.  The veteran has continued to 
complain of pain on his left lateral face exacerbated by 
chewing.  

Therefore, in light of both service and post-service findings 
relative to the claimed disabilities, the RO should arrange 
for the veteran to undergo VA orthopedic and VA neurologic 
examinations.  Such examination should include a well 
reasoned medical opinion addressing the nature and etiology 
of any diagnosed disabilities associated with the veteran's 
right knee, right ankle/foot, headaches, and jaw 
(temporomandibular joint disease) which is based upon 
consideration of the veteran's documented history and 
assertions through review of the claims file.  38 U.S.C.A. § 
5103A (West 2002).  

Likewise, in November 2004, the RO granted the veteran 
service connection for multiple scars which consisted of 
scars of the face, forehead, left and right temple, eyebrows, 
posterior head, left cheek, left wrist, and left knee.  The 
RO assigned a noncompensable rating, in light of the fact 
that the veteran failed to report for a VA examination to 
assess the severity of the scars.  The veteran has since 
contended that he failed to receive notice of the scheduled 
VA examination and would now report for any future scheduled 
examination.  In this case, the Board believes the veteran 
should be given another opportunity to report for a VA 
examination to evaluate his service-connected scars.  
Therefore, the veteran should be scheduled for an appropriate 
VA dermatologic examination.  

Likewise, with respect to the issue of scars, the veteran is 
seeking service connection for scars of the left arm, left 
thumb, left calf, and right leg.  In light of the requested 
VA examination above, the examiner should also be instructed 
to identify whether the veteran has scars of the left arm, 
left thumb, left calf, or right leg.  The examiner should 
then address the nature and etiology of any identified scars, 
which is based upon consideration of the veteran's documented 
history and assertions through review of the claims file.  38 
U.S.C.A. § 5103A (West 2002).  

The Board notes that the veteran's failure to report to any 
such scheduled examination, without good cause, may result in 
the denial of his claims noted in this remand.  See 38 C.F.R. 
§ 3.655(b) (2006).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

Finally, with respect to the veteran's scars of the face, 
forehead, left and right temples, eyebrows, and posterior 
head, the Board notes the rating schedule provides that a 
skin disability may be rated as disfigurement of the head, 
face, or neck (diagnostic code 7800); scars (diagnostic codes 
7801, 7802, 7803, 7804, or 7805); or dermatitis (7806); 
dependent on the dominant disability.  A review of the April 
2005 statement of the case, does not reflect the veteran has 
been apprised of the applicable rating criteria for 
evaluation of those scars of the head and face under 
Diagnostic Code 7800.  As such, any readjudication of the 
veteran's claims should include notice of the appropriate 
schedular rating criteria under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the 
remaining claims on appeal.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The veteran should be sent a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to allow for additional 
pertinent evidence to be obtained which 
is not currently of record regarding 
those remaining claims on appeal.  The 
veteran should also be invited to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
to undergo VA orthopedic, neurologic, and 
dermatologic examinations.  The claims 
folder should be made available to each 
examiner for review in conjunction with 
the examination.  

Orthopedic Examination-The  examiner 
should be asked to review the claims 
file, examine the veteran, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified or diagnosed right knee 
disability, right ankle/foot disability, 
or temporomandibular joint disability, is 
related to the veteran's period of 
service.  

Neurologic Examination-The examiner 
should be asked to review the claims 
file, examine the veteran, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified or diagnosed headaches are 
related to the veteran's period of 
service, to include as secondary to 
service-connected fracture of the left 
orbit.  

Dermatologic Examination-The examiner 
should be provided with the current 
criteria for the evaluation of skin 
disabilities.  When examining the 
veteran's scars of the face, forehead, 
left and right temples, eyebrows, 
posterior head, and left cheek, the 
examiner should specifically note the 
size of each scar, whether it is 
adherent, and whether there is any 
visible or palpable loss of the 
underlying tissue.  If disfigurement is 
indicated, appropriate photographs should 
be taken.  Regarding the veteran's scars 
of the left wrist and left knee, the 
examiner should indicate the approximate 
area of the scars, as well as any 
tenderness, limitation of motion, or 
tissue loss of the affected areas.  Any 
other resulting impairment should also be 
noted.  

Likewise, the examiner should review the 
claims file, examine the veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
identified scars of the left arm, left 
thumb, left calf, and/or right leg are 
the result of disease or injury incurred 
during the veteran's military service.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

3.  After undertaking any other 
development deemed appropriate, the 
claims remaining on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case (which 
should include citation to the schedular 
rating criteria under 38 C.F.R. § 4.118, 
Diagnostic Code 7800) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


